MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal for failure to apprise the BIA of the reasons underlying the appeal.
A review of the administrative record demonstrates that petitioner’s notice of appeal to the BIA fails to identify any factual or legal errors in the Immigration Judge’s decision, and petitioner failed to file an appeal brief to the BIA. See 8 C.F.R. § 1003.1(d)(2)(i)(A); Rojas-Garcia v. Ashcroft, 339 F.3d 814, 821 (9th Cir.2003). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.